Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 18, 2022

                                           No. 04-22-00095-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                                  ORDER

      Following a February 1, 2022 hearing, the trial court signed an order entitled
“Benchmark Hearing Orders” (the “February 1 order”).2

        On February 16, 2022, the relator filed a petition for writ of mandamus complaining of
the February 1 order. The Department also filed a motion for temporary emergency relief asking
this court to stay: the February 1 order, “any new or revised orders to the same effect,” and “the
trial court from taking punitive and coercive action to enforce the provisions of [the February 1]
order, including but not limited to incarceration and monetary sanctions.”

        We GRANT the motion for temporary emergency relief in part as follows:

            1. The following decretal paragraph in the trial court’s “Benchmark Hearing Orders”
        rendered on February 1, 2022 and signed on February 4, 2022 is STAYED pending
        further order of this court:

        2.3 The Department shall enter into a child specific contract with a daily rate of
        $600/day. Services included in the contract are to include, but are not limited to,
        daily behavior management, weekly therapy, and daily tutoring.

            2. Any further proceedings, including but not limited to the rendition or creation of
        new or revised orders, regarding the creation of contracts or the payment of funds
        regarding the child’s placement are STAYED pending further order of this court.

            3. Any further contempt proceedings, sanctions, or incarceration of Department
        representatives arising from the underlying suit and any orders to incarcerate Department
        representatives arising from contempt proceedings in the underlying suit are STAYED
        pending further order of this court.

1
  This proceeding arises out of Cause No. 2015-PA-07157, styled In the Interest of K.N., a Child, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
2
  The trial court signed the order on February 4, 2022.
The relator’s mandamus petition remains pending before this court.

It is so ORDERED on February 18, 2022.



                                                              PER CURIAM




ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court